Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 13, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, 9, 13 and 14 recite the phrase “zeolitic material”.  This phrase is used to describe two different materials in claim 1, the zeolitic material prepared and the zeolitic material provided in part (i).  The above claims are not clear to which of these two materials (or both) the phrase “zeolitic material” is intended to refer.  
Claim 13 recites a material "obtainable or obtained by the process of claim 1". The scope and meaning of this recitation is not clear. The office allows product-by-process claims to enable applicants to obtain coverage of products best defined by characteristics resulting from the process by which they are made. Product-by-process claims can be anticipated or made obvious by a disclosure that the evidence of record suggests has similar characteristics; however, they only protect the exclusive use of products made by that process. In Abbott Labs v. Sandoz (Fed. Cir. 2009), the Court of Appeals for the Federal Circuit, sitting en banc, held that infringement of a product-by-process claim requires practicing the claimed process steps. It is unclear if the instant claims are intended to be of similar or broader scope than a product=by-process claims and to what extent they might be broader. It is unclear if the term "obtained by" is meant to be of the same scope as "made by" or if it has a broader scope. Further, it appears to have less of a connection to the process than the "made by" language in that it does not limit it to being made by the process but, rather possession of the product in some way being enabled by the process. The claims are indefinite as incomplete as there is not a specific link between the product and the process recited. The scope and meaning of "obtainable by..." is further indefinite. The same lack of a specific link between the product elements of the claims and the product elements of the claim exists as above. It is also unclear if the recited method is sufficient to produce the recited product or, if the claim allows for additional steps that would be necessary obtain possession of the product. In some forums, the construction "obtained or obtainable by" is used to denote a product by process claim. In such cases the language is construed such that: "If something does not have all those attributes then it is not obtainable by the process. Even if only one attribute is missing, then it is not obtainable." For purposes of comparison to the prior art, this language has been construed as congruent to "a product by the process of...".
Claim 15 does not obviate the deficiency of claim 14.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0243531 (US531) in view of Hunsicker et al (Hunsicker).
US531 teaches a method for forming Zinc metal containing  aluminosilicate AEI zeolites that are useful for SCR catalysts comprising mixing an OSDA (N,N-dimethyl-3,5dimethylpiperidinium hydroxide) and water, adding and mixing a an alumina source in the form of NH4-FAU, sodium hydroxide and zinc acetate hydrate (as a zinc source).  The mixture is subject to hydrothermal treatment at 140 C at autogenous pressure, the reaction quenched, the product separated and calcined.  See, paragraph [0306], Example 2, No. 3, especially, and Table 1.  
The difference between the example process of US531 and the instant claims is the form in which zinc is employed.  Paragraph [0306] and Note 7 of the Table teach that zinc may be included in the zeolitic material by the addition of Zn loaded (aluminosilicate) FAU as described in Hunsicker et al.  In this reference, Zn-FAU is made by direct synthesis or ion exchange to form an aluminosilicate FAU zeolite containing 4.7% zinc.  It would have been obvious to one of ordinary skill in the art to substitute the combination of Zn-FAU zeolitic material for the combination of zinc acetate hydrate and NH4-FAU because US 512 teaches that they are both effective ways to providing a zinc and alumina source to the process disclosed.  With respect to claim 8, the sodium silicate component of the synthesis mixture is considered to fall within the scope of “wet-process silica”.  With respect to claim 9, the molar ratios disclosed in Table 1 of US512 are consistent with the weight ratios of zeolitic framework material to sources of Y, water and structure directing agent recited.  With respect to claim 14, the similar intended use, including its function as a catalyst to selectively reduce NOx using 
The examiner notes that US512 has been applied as the most relevant prior art as compared to the claims as currently amended and the preferred embodiments disclosed.  The full scope of the instant claims is much broader that an AEI zeolite derived from an FAU zeolite.  Formation of zeolites of one framework type from another framework type are widespread in the prior art.  
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732